DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 12/14/21.  Claim(s) 1, 10, and 16 has/have been amended and applicant states there is support in instant specification [0080-0082].  Therefore, Claims 1-20 is/are pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/14/21 was/were considered by the examiner.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 12/14/21, with respect to rejections under 35 USC 112 (both a and b) for claim(s) 1-20 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 1-20.

Applicant’s arguments, see applicant’s remarks, filed 12/14/21, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 5, 6, 10-11, 14, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge et al. (US 9,020,848 B1) in view of Eidam et al. (US 10,546,108 B1), Cherry et al. (US 2013/0290154 A1), Sheng et al. (US 9,344,436 B1), and Cyberlock published January 2018 (reference U on the Notice of References Cited).

Regarding claim 1, 10, and 16 (currently amended), Ridge teaches a computer-implemented method for device coding for compliance logging and co-localization, the method comprising:
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations [see at least [col 7 ln 9-25] for a server thus computer which has memory, processor, and coding]:
deploy a wearable device to one or more users associated with an entity [see at least [col 12 ln 32-56] for based on inputting clearance levels of employees into a database, activate a mobile device for future use such as clearance determination; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device];
identify initiation of performance of employment obligation by the user based on location of the wearable device and log user time for performance of employment obligation [see at least [col 9 ln 60-67, col 10 ln 1-11 and 27-36] clock in user based if appropriate based on location and time, where clock in logs work; [col 10 ln 11-16] if already clocked in employee must clock out before ;
determine a level of authorization of the user wearing the wearable device for controlling access to entity location, wherein entity location is a physical location and code the wearable device for access to the entity location [see at least Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] note 1802 user wearing mobile device; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device
[col 12 ln 32-56] for 1903 code employee data to access a work zone, 1905 employee data is used by mobile device to determine clearance level of employee (thus mobile device is coded/activated based on determined access level);
[col 14 ln 32-38] further define a work zone to include electronic location as a location without a defined physical perimeter];
receive request from the wearable device to access an entity location [see at least [col 12-13 ln 59-67 and 1-3 respectively] for 1906 receive access request to a work zone];
deny user access to entity location based on level of authorization [see at least Ridge [col 12-13 ln 59-67 and 1-3 respectively] for 1906 receive access request, 1907 deny access based on access authorization level];
transmit denial of user access to administrator, where the transmission includes data [see at least [col 12-13 ln 59-67 and 1-3 respectively] for 1906 
transmit notification to a wearable device associated with a specialist to notify the specialist to aid the user at the entity location [the limitation is treated under claim interpretation instead of a 112b as it appears to be a typographical error for another user instead of the user based on the following,
the limitation is interpreted based on broadest reasonable interpretation of instant specification [0060-0061] where a user is notified of being needed for assistance with a customer and/or location for the user to go in order to assist, which is in contrast to the claimed notification of an employee to help another employee (see limitations - first identify, determine, and second identify - where the user is an employee),
the limitation is interpreted (in case something other than another user is intended for the user) as transmit notification to a wearable device associated with a specialist to notify the specialist of an issue at the entity location,
then see at least [col 12-13 ln 59-67 and 1-3 respectively] for 1906 receive access request for a location, 1907 notification of deny access to the location based on access authorization level (notify of an issue such as no access allowed at the location) ]; and
identification of the user being off duty [see at least [col 5-6 ln 48-67 and 1-5 respectively] “The mobile application may receive a communication from the server to assist in determining whether the employee is scheduled to work. … In the case that the employee is not scheduled to work, the mobile application may 

Ridge doesn’t/don’t explicitly teach but Eidam discloses
transmit data to administrator wearable device [see at least [col 14-15 ln 63-11] for approve user access to a high secure area based on an administrator (security officer), who verifies the user using a video conference or video chat application via administrator device 28; [col 10 ln 18-35] for a device 28 with memory 36 that includes wearable device 44] and a transmission includes user input via an interactive interface on the wearable device with reasons for request for access to the entity location [see at least [col 14 ln 1-18] via user device 28, user input request (reasons) via an interface to access a secure area (a physical location); [col 10 ln 18-35] for a device 28 with memory 36 that includes wearable device 44]; and
code, based on administrator approval via administrator wearable device, real- time limited access to the entity location for the user [see at least [col 14-15 ln 63-11, col 24 ln 9-14] for approve user access to a high secure area based on an administrator (security officer), who verifies the user using a video conference or video chat application via administrator device 28; [col 24 ln 26-27] approval is granted for a session thus limited access; [col 10 ln 18-35] for a device 28 with memory 36 that includes wearable device 44; [col 14 ln 19-26] high security area is a physical location; granting access is for a session].
the limitation(s) above as disclosed by Eidam.  Doing so would further define Ridge’s secure access to physical locations via a wearable device by a) using vital signs of the user to determine user is a person and not a robot and b) analyzes vital signs of a user to confirm that the user is not in distress [see at least Eidam abstract].

Ridge in view of Eidam doesn’t/don’t explicitly teach but Cherry discloses
identify a duration of time that the device of the user is within the location [see at least [0081] for verifying employee location during shift; [0079] verifying location during at the start and end of shift; [0065, 0067] for generate and store punch data for employee].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ridge in view of Eidam with Cherry to include the limitation(s) above as disclosed by Cherry.  Doing so would further entity locations to include multiple job sites and multiple job sites in a single day and this helps to prevent fraud [see at least Cherry [0006] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Ridge in view of Eidam and Cherry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


a co-localization of the wearable device associated with a first user and the wearable device of a second user, compliance illustrating the first user and the second user co-localized for performing a task requiring compliance [see at least [col 7 ln 50-67] a determine requirement for an action, determine if required items of requirement are present, confirming requirement is met, and performing actions based on requirement being met, where requirement is wearable device or multiple wearable devices in a proximity to an item and action is access to an item]; and
block the access to the location for the user upon identification of the user not being in a timeframe [see at least [col 1 ln 39-55] access needs to be adjusted according to a specific scenario, timeframe, or set of circumstances, where specific timeframe such as off duty of Ridge;
[col 7 ln 13-33] controlling access to documents by identifying a user “If only one of the employees associated with the detected wearable devices 102a-102b is allowed to view information contained on the computer, the reader 104 can issue a command to the computer to disable or black out the screen (or close any open documents) while the wearable device 102b of the unauthorized employee is within a certain distance from the reader 104 and is in front of the computer.”;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ridge in view of Eidam and Cherry with Sheng to include the limitation(s) above as disclosed by Sheng. Doing so would further define access rights to include requiring a key which would help provide access rights that “need to be adjusted according to a specific scenario, timeframe, or set of circumstances” [see at least Sheng [col 1 ln 39-55, col 7 ln 50-67] ].

Ridge in view of Eidam, Cherry, and Sheng teaches security protocol such as a key being required to access a location thus restricting access based on rules.  Ridge in 
document key compliance, wherein documenting is used to for regulatory compliance illustrating key compliance for performing a task requiring regulatory compliance [the limitation is interpreted based on broadest reasonable interpretation of instant specification Fig. 9 and [0028-0029],
Examiner notes: the document limitation has intended use of “wherein documenting is used to for regulatory compliance …” and is given limited patentable weight as it is merely citing an intended result, where the intended result is the subsequent use of the documented data as noted in instant specification Fig. 9 and [0028-0029] where there are more than one actions taken regarding regulatory compliance and none are documenting for compliance,
then see at least [pg 4] log of events (interactions with a lock) with keys (keys are wearable device in Sheng) “auditing”, auditing of events “Provides detailed audit trails of lock and key activity”, and requirements for successful access events “access including multiple key mode (requires more than one key to open a lock)”; [pg 14] Audit Report shows Door closed and Door open and who opened it and in combination with pg 4 multiple key mode shows which people opened door;  Thus documentation is used for a specific compliance (rule, law, protocol regulation, etc) regarding keys (the specific compliance is taught by Sheng) ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ridge in view of Eidam, Cherry, and Sheng with Cyberlock to include the limitation(s) above as disclosed by Cyberlock. Doing so 

Regarding claim 2, 11, and 17, modified Ridge teaches the system of claim 1,
and Ridge teaches further comprising authenticating the user to gain access to one or more entity physical and/or electronic locations based on the wearable device coding [examiner notes electronic location is not defined in the instant specification,
see at least Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] note 1802 user wearing mobile device; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device;
[col 12 ln 32-56] for 1903 code employee data to access a work zone, 1905 employee data is used by mobile device to determine clearance level of employee (thus mobile device is coded/activated based on determined access level), 1906 grant employee access;
[col 14 ln 32-38] further define a work zone to include electronic location as a location without a defined physical perimeter].

Regarding claim 5, modified Ridge teaches the system of claim 1
and Ridge teaches wherein the wearable device is a device accepted at a point of entry to a location that allows user access to the entity location based on level of authorization of the user [see at least Fig. 18 and [col 11-12 ln 59-67 and 1-31 
[col 12 ln 32-56] for 1903 code employee data to access a work zone, 1905 employee data is used by mobile device to determine clearance level of employee (thus mobile device is coded/activated based on determined access level);
[col 14 ln 32-38] further define a work zone to include electronic location as a location without a defined physical perimeter].

Modified Ridge doesn’t/don’t explicitly teach but Sheng discloses wherein the wearable device is a passcode device accepted at a point of entry to a location that allows user access to the location [ see at least [col 7 ln 50-67] a determine requirement to open a safe (access a location, based on location definition of Ridge), determine if required items (keys/passcodes which are wearable devices) are present, confirming requirement is met, and opening a safe door based on a requirement of multiple wearable devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Sheng to include the limitation(s) above as disclosed by Sheng. Doing so would further define access rights which would help provide access rights that “need to be adjusted according to a specific scenario, timeframe, or set of circumstances” [see at least Sheng [col 1 ln 39-55, col 7 ln 50-67] ].

Regarding claim 6, 14, and 20, modified Ridge teaches the system of claim 1, wherein identifying initiation of performance of employment obligation based on the location of the wearable device location and log user time for employment obligations.

Modified Ridge doesn’t/don’t explicitly teach but Cherry discloses further comprises identifying a duration of performance of the employment obligation and logging the entire duration of performance for user timekeeping [see at least [0081] for verifying employee location during shift; [0079] verifying location during at the start and end of shift; [0065, 0067] for generate and store punch data for employee].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Cherry to include the limitation(s) above as disclosed by Cherry.  Doing so would further entity locations to include multiple job sites and multiple job sites in a single day and this helps to prevent fraud [see at least Cherry [0006] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Ridge and Cherry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 3, 7, 9, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Ridge in view of Eidam, Cherry, Sheng, and Cyberlock as applied to claim(s) 1, 10, and 16 above and further in view of White (US 2016/0112871 A1).

Regarding claim 3, 12, and 18, modified Ridge teaches the system of claim 1, wherein determining the level of authorization of the user wearing the wearable device, 
and Rudge teaches further comprises identifying the user employment obligations within the entity and authorizing the user to gain access to entity locations for completion of the employment obligation [see at least [col 9 ln 60-67, col 10 ln 1-11 and 22-36] clock in user based if appropriate based on location, time, and schedule, where schedule is obligation; [col 12 ln 41-62] authorize user access to location; [col 14 ln 32-38] further define a work zone to include electronic location as a location without a defined physical perimeter];
Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] note 1802 user wearing mobile device; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device].

Modified Ridge doesn’t/don’t explicitly teach but White discloses authorizing the user to gain access to entity data for a reason [see at least Fig. 3 and [0024, 0044] for a device’s access to authorized communications is based on the device’s location and device properties are turned on when the location criteria is met; [0068-0069] device properties include user thus user permissions (level of authorization within data owner’s data) that are only activated when the location criteria is met; Fig. 9 and [0096-0097] where authorize communications (of [0044]) are local communications, data or content; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with White to include the limitation(s) above as disclosed by White.  Doing so would help further define what access is granted based on mobile device coding such as transmission of data which helps improve “the need for security or establishing authorized communications between devices” [see at least White [0004-0007] ].

Regarding claim 7, modified Ridge teaches the system of claim 1 as well as the wearable device.

Modified Ridge doesn’t/don’t explicitly teach but Eidam discloses further comprising displaying entity information on a wearable device [see at least [col 14-15 ln 63-11, col 24 ln 9-14] for approve user access to a high secure area based on an administrator (security officer), who verifies the user using a video conference or video chat application via administrator device 28; [col 10 ln 18-35] for a device 28 with memory 36 that includes wearable device 44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Eidam to include the limitation(s) above as disclosed by Eidam.  Doing so would further define modified Ridge’s secure access to physical locations via a wearable device by a) using vital signs 

Modified Ridge doesn’t/don’t explicitly teach but White discloses wherein the information displayed or accessible to the user via the device is based on a level of authorization the user has within the entity [see at least Fig. 3 and [0024, 0044] for a device’s access to authorized communications is based on the device’s location and device properties are turned on when the location criteria is met; [0068-0069] device properties include user thus user permissions (level of authorization within data owner’s data) that are only activated when the location criteria is met; Fig. 9 and [0096-0097] where authorize communications (of [0044]) are local communications, data or content; [0033-0034] where local communications, data or content (of [0096-0097]) is from content source (an entity); [0046] system can also prevent access to stored data; [0107] embodiments may be combined ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with White to include the limitation(s) above as disclosed by White.  Doing so would help further define what access is granted based on mobile device coding such as transmission of data which helps improve “the need for security or establishing authorized communications between devices” [see at least White [0004-0007] ].

Regarding claim 9 and 15, modified Ridge teaches the system of claim 1 as well as geolocation of the wearable device.

Modified Ridge doesn’t/don’t explicitly teach but White discloses, further comprising blocking access to entity data on the device upon identification of location of device off location from entity designated locations [see at least Fig. 3 and [0024, 0044] for a device’s access to data is based on the device being in an enabled location and device properties are turned on when the location criteria is met; [0028] defines boundary for location proximity which is enabled location; [0033-0034] enabled location with respect to an entity (entity designated location); [0068-0069] device properties include user thus user permissions (level of authorization within data owner’s data) that are only activated when the location criteria of enabled location is met; [0046] system can also prevent access to stored data; [0107] embodiments may be combined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with White to include the limitation(s) above as disclosed by White.  Doing so would help further define what access is granted based on mobile device coding such as transmission of data which helps improve “the need for security or establishing authorized communications between devices” [see at least White [0004-0007] ].

Claim(s) 4, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of Eidam, Cherry, Sheng, and Cyberlock as applied to claim(s) 1, 10, and 16 above and further in view of Neybert et al. (US 2019/0082312 A1).

Regarding claim 4, 13, and 19, modified Ridge teaches the system of claim 1.
Modified Ridge doesn’t/don’t explicitly teach but Neybert discloses further comprising triggering monitoring a location of the user via the wearable device based on danger or natural disaster for identification of user and transmission of assistance to user [ [0080] determine an emergency has occurred that affects employees; [0087-0088] determine an employee is at danger site based on employee equipment and subsequently sending a status update request to the employee equipment; [0030] employee equipment is wearable device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Neybert to include the limitation(s) above as disclosed by Neybert.  Doing so would further define why a company wants to know the location of its employees such as to provide safety in case of an emergency and this helps a company “to determine best practices for future events” [see at least Neybert [0002] ].

Claim(s) 8, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of Eidam, Cherry, Sheng, and Cyberlock as applied to claim(s) 1, 10, and 16 above and further in view of Farmer et al. (US 9,600,676 B1).

Regarding claim 8, 11, and 17, modified Ridge teaches the system of claim 1, wherein deploying the wearable device to one or more users
further comprises deploying the wearable device, other wearable devices across the entity, and wherein the user is an associate engaged in obligations for the entity [see at least [col 12 ln 32-56] for based on inputting clearance levels of employees into a database, activate a mobile device for future use such as clearance determination; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device;
[col 1-2 ln 66-67 and 1 respectively, col 2 ln 46-50] mobile devices of employees thus across entity;
[col 9 ln 60-67, col 10 ln 1-11 and 27-36] clock in user based if appropriate based on location and time, where clock in logs work].

Modified Ridge doesn’t/don’t explicitly teach but Farmer discloses an electronic watch with an interactive interface for communication with other wearable devices [see at least [col 8, ln 5-26] for a wearable device that is a watch; [col 9 ln 9-21] for a watch with an interactive interface; [col 10-11, ln 60-67 and 1-3 respectively] for wearable devices that communicate to other wearable devices or an associated computing device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Farmer to include the limitation(s) above as disclosed by Farmer.  Doing so would provide “finer grained security for wearable-device data” where “providing finer-grained application-level encryption for the wearable device, a wider variety of applications can utilize the wearable device” [see at least Farmer [col 4 ln 36-43, col 5 ln 9-27] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JAMES WEBB/Examiner, Art Unit 3624